ORDER

PER CURIAM.
Carolynne M. Kieffer (Appellant) appeals the trial court’s grant of Richard G. Byrd’s (Respondent) First Amended Motion to Dismiss or in the Alternative for Summary Judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that there are no genuine issues of material fact and Respondent is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 377 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

. Respondent's Motion to Dismiss is denied. Appellant’s Motion to Strike Exhibits is granted. Appellant’s Motion to File Supplemental Record on Appeal is granted.